DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 2 and 4 in the reply filed on 11/20/22 is acknowledged. As such, claims 5-16 are withdrawn as being drawn to non-elected inventions. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 102(a)(1)) as anticipated by Kawaguchi et al. U.S. Patent Application Publication No.: 2014/0305161 A1.
Kawaguchi et al. teach a method and an apparatus for efficiently obtaining 2,3,3,3-tetrafluoropropene with low contents of both organic impurities and water. The method for continuously purifying crude 2,3,3,3-tetrafluoropropene containing water and one or more organic impurities, the method including using an apparatus having a distillation column with X stages (3 < X, the stage closest to a column top is the first stage) and a unit for cooling and condensing a distillate; supplying the crude 2,3,3,3-tetrafluoropropene to an m-th stage of the distillation column, recirculating at least part of the distillate cooled and condensed in the unit for cooling and condensing to an h-th stage of the distillation column; and taking out a liquid phase part of an n-th stage of the distillation column to obtain a purified product of 2,3,3,3-tetrafluoropropene, see abstract.
Paragraph [0031] states the following: “Note that in Patent Reference 1, HFC-245cb is an organic compound used as a raw material chemical compound for manufacturing HFO-1234yf together with 1,1,1,2,3-pentafluoropropane (CF3CHFCH2F, HFC-245eb, boiling point -1.degree. C.). In Patent Reference 1, HFC-245cb and HFC-245eb are dehydrofluorinated to manufacture HFO-1234yf, and for removal of organic impurities such as non-reacted raw materials, there is employed a method performing the removal by using a distillation column different from the distillation column for water removal.”. [Emphasis added]. 
Note: See paragraph [0005] for description of Patent Reference 1. Paragraph [0005] states the following: “When such crude liquid of HFO-1234yf is purified by distillation, HFO-1234yf and water form an azeotrope mixture, and thus water contained in the crude liquid condenses in a column-top reflux line, and water in an obtained product increases. Thus, Patent Reference 1 (WO2010/024366) describes a manufacturing method of HFO-1234yf which makes an HFO-1234yf product with less water from a bottom product obtained from a bottom part of a distillation column.”. 
As such it is clear form paragraphs [0005] and [0031], that 1,1,1,2,3-pentafluoropropane CF3CHFCH2F, HFC-245eb, along with HFC-245cb, are known unreacted organic impurities found after the manufacturing of HFO-1234yf.
Paragraphs [0038] and [0052], clearly teach that the Kawaguchi et al.’s distillation method produces azeotropic type compositions comprising HFO-1234yf, water and the organic impurities. 
Applicant’s claim 2, is deemed to be directly anticipated over Kawaguchi et al. distillation process (produces an azeotropic composition) when the crude HFO-1234yf product is first manufactured using the method of Patent Reference 1 (WO2010/024366) because said method results in the crude product containing 1,1,1,2,3-pentafluoropropane (i.e. HFC-245eb) as an organic impurity along with HFC-245cb (another organic impurity), HFO-1234yf and water.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi U.S. Patent Application Publication No.: 2011/0160500 A1.
Takahashi teaches an azeotropic or azeotrope-like composition comprising 2,3,3,3-tetrafluoropropene and water, see claim 1. Preferably, the azeotropic or azeotrope-like composition comprising 99 to 99.995 wt. % of 2,3,3,3-tetrafluoropropene and 0.005 to 1 wt. % of water, see claim 1.
Takahashi’s section [0027] reads as followed: “When 2,3,3,3-tetrafluoropropene and water are distilled, the distillate may contain impurities contained in 2,3,3,3-tetrafluoropropene, such as remaining unreacted 1,1,1,2,3-pentafluoropropane (HFC-245eb) and 1,1,1,2,2-pentafluoropropane (HFC-245cb) charged as starting materials for the dehydrofluorination reaction. In that case, the impurities may be withdrawn together with 2,3,3,3-tetrafluoropropene from the distillation column and removed by separation using another distillation column.” [Emphasis added]. 
Takahashi abstract and claim 3, teach a process for producing 2,3,3,3-tetrafluoropropene, comprising distilling a mixture of water and 2,3,3,3-tetrafluoropropene to separate the mixture into a first stream and a second stream, the first stream containing 2,3,3,3-tetrafluoropropene with a water content higher than the original mixture, and the second stream containing 2,3,3,3-tetrafluoropropene with a water content lower than the original mixture; and obtaining 2,3,3,3-tetrafluoropropene with a reduced water content from the second stream. The process of the invention can efficiently remove water from 2,3,3,3-tetrafluoropropene (HFO-1234yf).
Takahashi “differs” from applicant’s claimed invention only in that it is unclear (since the examples do not verbatimly state) the presence of the unreacted impurity (e.g. 1,1,1,2,3-pentafluoropropane (HFC-245eb))” within Takahashi’s azeotropic or azeotrope-like composition comprising 2,3,3,3-tetrafluoropropene and water. 
It would have been obvious to one having ordinary skill in the art, using the above disclosure of Takahashi, as strong motivation to actually make an azeotropic or azeotrope-like composition comprising 2,3,3,3-tetrafluoropropene, water and 1,1,1,2,3-pentafluoropropane (HFC-245eb) and 1,1,1,2,2-pentafluoropropane (HFC-245cb), as the unreacted impurities, when it/they are charged as the starting material for the dehydrofluorination reaction to produce 2,3,3,3-tetrafluoropropene (HFO-1234yf).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is clearly free of any prior-art rejections over either Kawaguchi et al. or Takahashi, due to applicant’s claim limitation of “wherein HFC-245eb and water are contained in an amount of 90 to 100 mass% relative to the entire composition.”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764